 HALL INDUSTRIESHall Industries,Ltd.andInternationalUnion ofElectronic,Electrical,Technical,Salaried&MachineWorkers,Local330,AFL-CIOandLee Kaufman.Cases 3-CA-12815 and 3-RD-86226 August IL987DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTION ,BY CHAIRMAN DOTS01STAND MEMBERSJOHANSEN AND BABSONOn 30 June 1986 Adminisi,rative Law 'Judge D.BarryMorris issued the attached decision. TheCharging Party filed exceptions and a supportingbrief.The Respondent filed cross-exceptions and asupporting brief to which the General Counsel andthe Charging Party each filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light- of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions; to adopt the recommended Order; andto issue a Certification of Results of Election.The judge found, and we agree, that the Re-spondent violated Section8(a)(5) and(1) of the Actby failing to provide the Union with requested rel-evant information.We also agree with the judge'sfinding that it has not been shown that the Re-spondent's failure to supply the requested informa-tion affected the conduct of the election.A decertificationelectionwasheld on 22 May1985 in Case 3-RD-862.1 The tally was eight votesfor and eight votes against the Union. There wereno challenged ballots. Before the election, theUnion was informed on 10 April that a decertifica-tion petition had been filed. On 11 April the Unionrequested ' the Respondent to furnish it with thenames and addresses of the unit employees, theirdates of hire, job and shift assignments, wage rate,insurance costs, and status of the pension plan. TheRespondent did not respond to the Union's request.On 9 May the Union again requested the informa-tion.The Respondent's president indicated that hehad been busy but would provide the informationright away. The Union did not receive the informa-tion until 7 August, more than 2 months after theelection.On 30 May the Union filed timely objections toconduct affecting the results of the election con-tending, in part, that the Respondent's failure to'All dates referto 1985 unless otherwise specified.285 NLRB No, 71391provide the requested information prevented theUnion from participating fully and in a knowledge-able manner in the election.2 Upon a charge filedon 22 July, a complaintwas issuedon 28 Augustalleging that the Respondent , unreasonably andunduly delayed -furnishing the requested informa-tionto the Union in violation of Section8(a)(5) and(1), of the Act in Case 3-CA-12815. Pursuant to aBoard order issued on 26 November, Case 3-RD-862 was remanded for a hearing and consolidatedwith Case 3-CA-12815.In his decision, the judge found that the informa-tion requested was relevant and necessary to theUnion's collective-bargaining function.Althoughhe found that prior to the election the Union hadin its possession most of the information requested,the judge concluded that underB.F.DiamondConstructionCo.,3 the Respondent was obligated toprovide the information and its failure to do so in atimely mannerviolated the Act. We agree.Contrary to our dissenting colleague, we alsoagree with the judge that it is virtually impossibleto conclude that the Respondent's conduct affectedthe election results. As stated inClark EquipmentCo., 278 NLRB 498 (1986), the Board, in determin-ing whether misconduct could have affected the re-sults of the election, considers "the number of vio-lations, their severity, the extent of dissemination,the size of the unit, and other relevant facts."Here,we have found but one violation. Asnoted, the judge found that the Union had most ofthe requested information.4 Thus, the Respondent'sdelay in supplying the information did not consti-tute a particularly severe violation.,Further, at most, one employee (Shop StewardMelvin Berry) was aware of the Respondent'sdelay in supplying the requested information.5Unlike our colleague,, we cannot infer dissemina-tion among unit employees. The mere fact thatBerry may have had occasion to obtain certain in-formation from unit members does not warrant an8The Regional.Director recommended that the Union's objections beoverruledin their entirety.8 163 NLRB 161, 175-176 (1967), enfd 410 F 2d 462 (5th Or. 1969),cert. denied 396 U.S 835 (1969).4 In these circumstances, we cannot agree with our colleague that theUnion was at a "severe disadvantage" because of the Respondent's failureto supply "crucial" information If the Union already had most of the in-formation, the Respondent's delay in supplying it could have had only aminimal effect on the Union5 The judge found no evidence that any unit employee knew beforethe election of the Respondent's failure to supply requested informationHowever,we will not quarrel with our dissenting colleague that employ-ee and Shop Steward Melvin Berry must have known about the Re-spondent's conduct Berry attended the 9 May 1985 grievance meeting atwhich International RepresentativeWilliamGaden reminded the Re-spondent'spresident,Richard Hall,that the Union had previously re-quested but not received certain information.Although Hall promised toget the information "right out,"itwas not received until 7 Angus( 1985. 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinference of dissemination. There is no evidencethat Berry informed any employee that he was col-lecting information because the Respondent refusedto supply it. As it would hardly be unusual for ashop steward to solicit information from unit em-ployees, this action warrants no inference of dis-semination of the Respondent's conduct.6We have found one violation that was notsevere.Only one employee knew of the Respond-ent's conduct. Thus, although the unit was relative-ly small add the vote close, we agree with thejudge that the record fails to establish the Respond-ent's failure to supply the requested informationhad an adverse impact on the election.? We shallcertify the results of the election.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hall Indus-tries,Ltd.,Rochester,New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for the International ' Unionof Electronic,Electrical,Technical, Salaried&Machine Workers, Local 330, AFL-CIO, and thatit is not the exclusive representative of these bar-gaining unit employees.MEMBER JOHANSEN, dissenting in part.Contrary to my colleagues, I would set aside theelection in this case based on the Respondent's fail-ure to provide the Union with the requested infor-mation in a timely manner. I would not find, as thejudge did, that "it is virtually impossible to con-clude that the misconduct could have affected theelection results."' The Board has held that the de-termination of whether misconduct could have af-fected the election is based, in part, on the numberof violations, their severity, the extent of dissemina-tion, the size of the unit, and other relevant fac-6Absent a finding of dissemination, we, of course, would not find, asdoes our dissenting colleague, that the Respondent'sconduct "wouldserve to demean" the Union in the eyes of employees Moreover,assum-ing dissemination,it is highly questionable whether the conduct involvedwould have a sufficient impact to"demean" a union.7Our holding is similar to the Board's recent holding inWilshire FoamProducts, 282NLRB 1137 (1987). There, the Board adopted the judge'sfinding that an employer's unlawful refusal to supply information was notwidely known among unit employees Accordingly, the Board alsoadopted thejudge's conclusion that the employer'smisconduct had nosubstantial impact on employees and did not taint a decertification peti-tion circulated subsequent to misconduct.iSeeClark Equipment Co.,278 NLRB 498 (1986)tors.2Although we find that the Respondent com-mitted only one violation, I believe, unlike my, col-leagues, that the severity of this conduct-whichgoes directly to the Union's representative status-requires that the election be set aside.As the judge found, the information requested bytheUnion was "wholly usual and conventional... needed and invariably sought by and requiredto be furnished to bargaining representatives as es-sential to informed collective bargaining . . . .The General Counsel has shown that the Respond-ent failed to provide this information in a timelymanner. This information was crucial to the Unionas bargaining representative. Therefore, I wouldconclude that the Respondent's failure to, providethe information in a timely manner significantlyinterfered with the Union's function, placing it at asevere disadvantage at a time when it was facing adecertification election.Iwould infer dissemination in the circumstancesof this case. I disagree with the judge's finding thatthere was no evidence that any bargaining unit em-ployee knew of the Respondent's failure to provideinformation prior to the election. Shop StewardMelvin Berry, a unit member, was present at themeeting on 9 May when the Union's Internationalrepresentative renewed the Union's earlier requestfor information and the Respondent's president ac-knowledged that the information had not been pro-vided. In addition, Berry testified that sometime inApril or May he prepared, at the Union's request, alistof employees with addresses and telephonenumbers, as well as each of the shift assignments.Although Berry might not have known exactlywhen the Union did receive the information, hewas aware sometime prior to the election that theRespondent had failed to provide the requested in-formation.Moreover, as the Union, through Berry,had received some of the information from the unitmembers themselves, the employees were likelyaware that the Union was having some difficultyobtaining crucial information from the Respondent.As the Union has argued in its exceptions, its fail-ure to secure important information would serve todemean it in the eyes of the employees in such away that the conduct of election would be affect-ed.Finally, a finding that the Respondent's conductinterfered with the election is supported by the factthat the unit of about 16 employees was relativelyhave been any closer, with 8 votes for to 8 votes2Clark Equipment Co,ibid.,Caron International,246 NLRB 1120(1979)Enola Super Thrift,233 NLRB 409 (1977).3 SeeArtcraftOrnamentalIronCo, 271 NLRB 829, 834 (1984) HALL INDUSTRIES393against the Union.Under these circumstances, Icannot conclude that it has been shown that theRespondent's failure to timely provide the Unionwith the requested information did not affect theconduct of the election. Accordingly, I woulddirect a new election.William B. Kenney, Esq.,for the General Counsel.Jack D. Eisenberg,Esq.andPeter G. Smith,Esq. (Harter,Secrest&Emery),of Rochester, New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS,Administrative Law Judge. Thiscase was heardbefore me in Rochester, New York, on10 and 28 January 1986.On a chargefiled on 22 July1985,1a complaint was issued on 28August,allegingthatHall Industries,Ltd. (Respondent)violated Section8(a)(1) and(5) of the NationalLaborRelationsAct (theAct).The complaintalleged that Respondent failed toprovide certain information requested by InternationalUnionof Electronic, Electrical, Technical,Salaried&MachineWorkers, Local 330, AFL-CIO (the Union).Respondentfiledan answerdenyingthe commission ofthe alleged unfair labor practices.Pursuant to a Stipulationfor Certification Upon Con-sent Election,an electionby secretballot was conductedon 22May. Eightvotes werecastfor, and eight werecast against,the Union. No ballotswere challenged. On30 May,the Union filed timelyobjectionsto conduct af-fecting the resultsof the election. On-2 July,the Region-alDirector issuedhis Report on Objections, in which herecommendedthat the Union's objectionsbe overruled.On 29 July, theUnionfiled exceptions to theRegionalDirector's recommendation and on26November, theBoard reversedthe RegionalDirector's recommendationconcluding that further findingsof fact wererequiredconcerning the "impact on the electionof the Employ-er's alleged refusalto furnishinformation."The caseswere consolidatedfor thepurpose of hearing, ruling, anddecision by an administrative law judge.The partieswere givenfull opportunityto participate,produce evidence,examine and cross-examine witnesses,argue orally,and file briefs. Briefs werefiledby theGeneral Counseland by Respondent.On the entirerecord of the case,includingmy observation of the de-meanorof thewitnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONadmits that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct, and I so find.In addition,the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICEA. The IssueThe issueiswhetherRespondent's failure to supply in-formation requestedby the Unionwas a violation of Sec-tion 8(a)(1) and(5) of the Act.B. The Facts1.Request for informationSince 1977 the Union has been the certified collective-bargaining representative of Respondent'sproductionand maintenance employees.During March through May1985 there were between 16 and 18 employees in the bar-gaining unit.On 10 April,the Union was informed that apetition had been filed to decertify it as the representa-tive of the unit employees.On 11 April,the Union re-quested Respondent to furnish it with the following in-formation:[T]he names,addresses,and phone numbers (ifavailable)of all represented employees, their respec-tive original dates of hire, the jobs each individual iscurrently assigned to, the current rate of pay foreach employee, and the shift to which each is as-signed. . . . The Company's costs, and the cost toeach employee(if applicable)for all items coveredinArticleVII . . . and the status of the PensionPlan together with any explanatory language youpossess.WilliamGaden,International representative of theUnion,testified that the information was requested bothfor purposes of collective bargaining and for the upcom-ing election.The Union received no response to its re-quest.Gaden testified that on 9 May, he attended a meet-ingwith Richard Hall, president of Respondent, con-cerning a grievance over an employee's discharge. Atthe conclusion of the session,Gaden mentioned to Hallthat"he owed me some information."Hall replied thathe would get the information"right out."Melvin Berry,the union steward,similarly testified:Mr. Gaden asked Mr. Hall about some informa-tion regarding the wages,that he had previouslyasked for.Mr. Hall replied that he had been busy,but he would have his secretary get on it rightaway.Hall Industries,Ltd., a corporation witha place ofbusiness in Rochester,New York,is engaged in the man-ufacture and nonretail sale and distribution of metal andplastic film reels and cans. It annually ships from itsRochester facility goodsvalued inexcess of$50,000 toconsumers locatedoutside New York State.Respondent1All dates refer to 1985 unless otherwise specified.The information was not received until 7 August.The record indicates that the Union had in its posses-sion most of the information requested.Thus, on 1 May,Respondent submitted itsExcelsiorlist, that included allof the employees in the bargaining unit with their homeaddresses.In addition,Gaden testified that the shopsteward obtained a list of all the employees with theiraddresses.The Union was also given the employees' se- 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDniority list in 1982 and for the employees who werehired after 1982 the Union had their authorization cards.Furthermore, in July 1984, a summary of the pensionplan was distributed to all employees. Berry also testifiedthat as union steward he knew the employees' averagewage rate.Ifind that Respondent's failure to respond to theUnion's request for information in a'timely manner vio-lated Section 8(a)(1) and (5) of the Act. The fact that theUnion had access to or knew much of the informationrequested is not a defense.B.F. Diamond ConstructionCo., ibid.2.ConclusionsOn 11 April,the Union requested information concern-ing the names and addressesof theunit employees, theirdates of hire, jobs and shifts assigned to, wage rates, in-surance costs, and status of the pension plan. As noted inArtcraft Iron Co., 271NLRB 829,834 (1984),"these arewholly usual and conventional items of information,needed and invariablysought byand required to be fur-nished to bargaining representatives as essential to in-formed collective-bargaining."Nevertheless,Respondentfailed to supply the information in a timely fashion.As was stated inBoyers ConstructionCo.,267 NLRB227, 229 (1983):It is well established that a labor organization,acting in its capacity as collective-bargaining repre-sentative, is entitled, upon appropriate request, toinformation from the employer that is needed bysuch bargaining agent for the proper performanceof its duties. The employer's obligation to supplyrelevant information is part of its general obligationto bargain in good faith and applies not only duringthe period of contract negotiations, but also duringthe term of an agreement.The initial request for information was made on 11April and the request was renewed on 9 May. The elec-tionwas not held until 22 May. Since the decision inDresser Industries,264 NLRB 1088 (1982), it has beenclear that the mere filing of a decertification petitiondoes not permit an employer to withdraw from bargain-ing or to fail to comply with relevant requests for infor-mation.Respondent contends that despite its failure to supplyinformation in a timely fashion, the Union had access tovirtually all the information. I have found that the Uniondid indeed have most of the information requested. Thus,ithad thenames, addresses,and phone numbers of theemployees. It had a 1982 seniority list and knew whichemployees were hired since that date and their relativeseniority. It also knew the average wages for the unitemployees. In addition, copies of the summary of thecurrent pension plan were distributed in July 1984. Nev-ertheless,Respondent had an obligation to provide therequested information. As stated inB.F Diamond Con-structionCo.,163 NLRB 161, 175-176 (1967), enfd. 410F.2d 462 (5th Cir. 1969), cert. denied 396 U.S. 835:Clearly knowledge of existing benefits and policieswere essential to the formulation of any intelligentproposal tailored to Respondents' operations. Thereasons advanced by Respondents that the informa-tion was privileged or available from, the employeesare clearly insufficient defenses to this conduct.III.OBJECTIONTO THE ELECTIONReversing the Regional Director's recommendationdismissing the objection, the Board concluded that theobjection requires further findings of fact "concerningthe impact on the election of the Employer's alleged re-fusal to furnish information to its employees' collective-bargaining representative." I have previously found thatthe Union had in its possession prior to the election mostof the information requested of Respondent. There wasno evidence in the record that any delay in furnishingthe information was ever communicated or disseminatedto any employees in the bargaining unit. While Berry tes-tified that on 9 May Gaden asked Hall about "some in-formation regarding the wages, that he had previouslyasked for," Berry further testified that Hall replied that"he had been busy, but he would have his secretary geton it right away." There is no evidence in the recordthat Berry knew that the information was not providedprior to the election. In addition, neither the Union northeGeneral Counsel presented any evidence, nor doesthe record contain any evidence, concerning the impacton the election of Respondent's refusal to furnish the in-formation in a timely manner.InMetz Metallurgical Corp.,270 NLRB 889 (1984), theonly objectionable conduct took place 17 days before theelection. In certifying the election, the Board stated(ibid.):[W]e find that this single incident was de minimiswith respect to affecting the results of the election.In determining whether certain conduct is de mini-mis, the Board takes into consideration the numberof violations, their severity, the extent of dissemina-tion, the size of the unit, and other relevant factors.Caron International, Inc.,246 NLRB 1120 (1979).Similarly, inMclndustries, Inc.,224 NLRB 1298 (1976),while upholding an unfair labor practice charge againstthe employer, the Board nevertheless certified the resultsof the election in the employer's favor since the unfairlabor practice had no impact on the election (id. at1304).InClark Equipment Co.,278 NLRB 498 (1986), al-though the Board found violations of Section 8(a)(1), theBoard nevertheless overruled the objections and certifiedthe results of the election. The Board stated:In reaching thisdetermination,we are cognizantthat it is the Board's usual policy to direct a newelectionwhenever an unfair labor practice occursduring the critical period since "[c]onduct violativeof Section 8(a)(1) is,a fortiori,conduct which inter-fereswith the exercise of a free and untrammeledchoicein anelection." However, the Board has de-parted from this policy incaseswhere it is virtually rHALL INDUSTRIES395impossible to conclude that the misconduct couldhave affected the election results. In determiningwhether misconduct could have affected the resultsof the election, we have considered "the number ofviolations, their severity, the extent of dissemina-tion, the size of the unit, and other relevant fac-tors."stances of the instant proceeding do not warrant the in-clusion of a visitatorial clause,On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERIn the instant proceeding the only allegation of objec-tionable conduct is the failure to provide the informationrequested by the Union. There is no evidence in therecord that any bargaining unit employees knew of theRespondent's failure to provide the information prior tothe election. In addition, I have found that the Unionhad knowledge of most of the requested information. Al-though the Board's order of 26 November required ahearing for further findings of fact concerning the impacton the election of Respondent's refusal to furnish the re-quested information, neither the General Counsel nor theUnion adduced such evidence nor does the record con-tain such evidence. As stated inClark Equipment Co.,ibid., "it is virtually impossible to conclude that the mis-conduct could have affected the election results."Accordingly, I find that it has not been shown thatRespondent's failure to supply the requested informationhad an adverse impact on the election. I, therefore, rec-ommend that the Union's objection be overruled and thatthe appropriate Certification of Results of Election beissued.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3:By failing to respond in a timely manner to theUnion's request for information, Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practice constitutes anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary to order Re-spondent to cease and desist therefrom and to take fur-ther action necessary to effectuate the policies of theAct.The General Counsel has requested that the recom-mended remedial order include a visitatorialclause, au-thorizing the Board to engage in discovery under theFederalRules of Civil Procedure. Although such aclause may be appropriate in cases remedyingdiscrimina-tory practices when it is necessary to determine backpayand reinstatement rights, I believe that a sufficient basishas not been demonstrated for itsinclusion in this case.In O. L.Willis,Inc.,278 NLRB 203 (1986), the Boardfound it unnecessary to include a visitatorialclause in acaseinvolving Section 8(a)(5) of the Act, even though abackpay award was imposed. I believe that the circum-The Respondent, Hall Industries, Ltd., Rochester,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Refusing to furnish relevant information in a timelymanner, in the event there exists an exclusive collective-bargaining representative of Respondent's employees,and such representative requests the information.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish relevant information in a timely manner, inthe event there exists an exclusive collective-bargainingrepresentative of Respondent's employees, and such rep-resentative requests the information,(b) Post at its facility in Rochester, New York copiesof the attached notice marked "Appendix."2 Copies ofthe notice, on forms provided by the Regional Directorfor Region,3, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the Union's objection tothe election be overruled and it is recommended that theresults of the election conducted on 22 May 1985 be cer-tified by the Board.2 If no exceptionsare filed as provided by Sec. 102 46 of the Board'sRules andRegulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses3 If thisOrder is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 396DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED`BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National.Labor Relations Board has found that weviolated the Nationale Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to provide relevant informationin a timely manner,in the event there exists an exclusivecollective-bargaining representative of our employees,and such representative requests the information.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exerciseof the rightsguaranteed you by Section7 of the Act.WE WILL providerelevant information in a timelymanner, in the event there exists an exclusive collective-bargaining representative of our employees,and suchrepresentative requests the information.HALLINDUSTRIES, LTD. -